Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-17-2003

Lesser v. City of Cape May
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-2736




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Lesser v. City of Cape May" (2003). 2003 Decisions. Paper 201.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/201


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                 No. 00-2736

     FRANCES D. LESSER; GEORGE LESSER; BARBARA SKINNER;
  JANET SKINNER; BRUCE MINNIX; CORINNE MINNIX; FRED WILSON;
        ALICE STEER WILSON; MARTIN PYLE; HANNAH PYLE,

                                      Appellants

                                       v.

    THE CITY OF CAPE MAY, IN ITS CAPACITY AS DESIGNEE OF THE
UNITEDSTATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT;
    CATHY BUFORD SLATER, AS CHAIRPERSON OF THE ADVISORY
  COUNCIL ON HISTORIC PRESERVATION, AN INDEPENDENT AGENCY
      OF THE UNITED STATES OF AMERICA; ADVISORY COUNCIL
     ON HISTORIC PRESERVATION, AN INDEPENDENT AGENCY OF
     THE UNITED STATES OF AMERICA; *BRADLEY C. CAM PBELL.,
        IN HIS OFFICIAL CAPACITY AS THE NEW JERSEY STATE
 HISTORIC PRESERVATION OFFICER; CONGRESS HALL PARTNERS, LLC;
          WILLIAM G. GAFFNEY, as Mayor of the City of Cape May

                    *{Substituted Pursuant to F.R.A.P. 43(c)}

                 Appeal from the United States District Court
                        for the District of New Jersey
                           (Civ. No. 99-cv-05575)
                     District Judge: Hon. Joel A. Pisano

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                                April 1, 2003

                       (Opinion filed: October 17, 2003)

  Before: McKEE and SMITH, Circuit Judges, and COWEN, Senior Circuit Judge
                                        OPINION

McKEE, Circuit Judge.

       The appellants are a group of ten residents of Cape May, New Jersey, who sued the

owner of Congress Hall Hotel1 and various municipal, county, state and federal officials

challenging the proposed rehabilitation of the Hotel on the ground that certain statutory

procedural requirements of the National Historic Preservation Act of 1996 (“NHPA”), 16

U.S.C. § 470 et seq., and the National Environmental Policy Act of 1969 (“NEPA”), 42

U.S.C. § 4312 et seq., have not been satisfied. They are appealing the district court’s

grant of summary judgment in favor of the defendants on each of the seven counts

asserted in their amended complaint; however, their brief only address the dismissal of

counts one and five of their amended complaint. 2

       Inasmuch as the district court has already set forth the factual and procedural

history of this case,we need not repeat them here except insofar as may be helpful to our

brief discussion. Lesser v. City of Cape May, 110 F.Supp.2d 303 (D.N.J. 2000).

Moreover, the district court’s careful analysis completely and thoroughly explains the

court’s reasons for denying plaintiffs any relief and granting summary judgment to the

defendants. We need not engage in a redundant analysis simply to reach the same result.


   1
   The Congress Hall Hotel, the largest nineteenth century beachfront hotel remaining in
Cape M ay, New Jersey, is listed as a National Historic Landmark. Lesser v. City of Cape
May, 110 F.Supp.2d 303, 305 (D.N.J. 2000).
   2
  Our review of the district court’s grant of summary judgment is plenary. Huang v. BP
Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001).

                                             2
       Accordingly, we will affirm the district court substantially for the reasons set forth

in the district court’s Opinion without further elaboration.




TO THE CLERK OF THE COURT:

              Please file the foregoing Opinion.


                                                               /s/ Theodore A. McKee
                                                                   Circuit Judge




                                              3